     Case 2:17-md-02785-DDC-TJJ Document 1515 Filed 03/25/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


IN RE: EPIPEN (EPINEPHRINE INJECTION,
USP) MARKETING, SALES PRACTICES AND                  Case No. 2:17-md-02785-DDC-TJJ
ANTITRUST LITIGATION
                                                     MDL No. 2785
This document applies to the Sanofi case.


        CERTIFICATE OF SERVICE OF MYLAN’S RULE 26(A)(2) EXPERT
    DISCLOSURES FOR DR. ROBERT D. WILLIG, DR. JANUSZ A. ORDOVER,
   DR. ROBERT P. NAVARRO, MR. GARY ZIEZIULA, DR. MICHAEL S. BLAISS,
                      AND DR. KAREN M. BECKER

       This is to certify that I caused a true and correct copy of Defendant Mylan Inc. and

Defendant/Counterclaim-Plaintiff Mylan Specialty L.P.’s (collectively “Mylan”) Rule 26(a)(2)

Expert Disclosures for Dr. Robert D. Willig, Dr. Janusz A. Ordover, Dr. Robert P. Navarro,

Mr. Gary Zieziula, Dr. Michael S. Blaiss, and Dr. Karen M. Becker to be served upon the

following counsel in this matter, by email, on March 25, 2019:

Yehudah L. Buchweitz
Eric S. Hochstadt
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
diane.sullivan@weil.com
yehudah.buchweitz@weil.com
eric.hochstadt@weil.com

Counsel for Plaintiff/Counterclaim-Defendant
Sanofi-Aventis U.S., LLC
    Case 2:17-md-02785-DDC-TJJ Document 1515 Filed 03/25/19 Page 2 of 3




Dated: March 25, 2019                s/ Philip A. Sechler
                                     Philip A. Sechler
                                     ROBBINS, RUSSELL, ENGLERT,
                                     ORSECK, UNTEREINER & SAUBER LLP
                                     1801 K Street NW, Suite 411-L
                                     Washington, District of Columbia 20006
                                     Telephone: (202) 775-4492
                                     Fax: (202) 775-4510
                                     psechler@robbinsrussell.com
                                     Counsel for Defendant Mylan Inc. and
                                     Defendant/Counterclaim-Plaintiff Mylan
                                     Specialty L.P.




                                     2
     Case 2:17-md-02785-DDC-TJJ Document 1515 Filed 03/25/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2019, I directed the foregoing Certificate of Service of

to be filed with the Clerk of Court for the United States District Court, District of Kansas by

using the Court’s CM/ECF system, which will serve electronic notification of this filing to all

counsel of record.




                                                 /s/ Philip A. Sechler
                                                 Philip A. Sechler
